Citation Nr: 0902633	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-26 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

The propriety of the reduction of the disability rating for 
service-connected prostate cancer from 100 percent to 20 
percent disabling effective February 1, 2007.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2005 rating decision, service connection was 
granted for prostate cancer effective January 2005.  The 
assigned rating was 100 percent.  It was noted that the 
veteran had undergone radioactive seed implantation on 
February 28, 2005.  

In April 2006, the veteran was afforded a VA examination.  
The claims file was not reviewed.  The veteran reported that 
he was having daytime urinary frequency as often as every 2 
hours.  He had nocturia two to three times.  He did not have 
urinary incontinence.  Diagnostic testing revealed a prostate 
specific antigen (PSA) of 3.1.  The examiner stated that the 
veteran had a history of adenocarcinoma of the prostate, 
treated with brachytherapy in 2005.  The examiner noted that 
the PSA nadir of 2.9 was "worrisome for residual disease" 
and that close surveillance was needed.  

In a May 2006 rating decision, the RO indicated that it 
proposed to reduce the 100 percent rating to 20 percent.  

The original evaluation of 100 percent was provided under 
Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  See 38 C.F.R. § 4.115b.  The note 
following this diagnostic code indicates that, following the 
cessation of surgical, X-ray, antineoplastic chemotherapy, or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, then the veteran's cancer is 
rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  Id.

38 C.F.R. § 3.105(e) allows for the reduction in evaluation 
of a service-connected disability when warranted by the 
evidence but only after following certain procedural 
guidelines.  First there must be a rating action proposing 
the reduction, and giving the veteran 60 days to submit 
additional evidence and request a predetermination hearing.  
If a hearing is not requested, and reduction is considered to 
be still warranted, a rating action will be taken to 
effectuate the reduction. 38 C.F.R. § 3.105(e), (i) (2).  The 
effective date of the reduction will be the last day of the 
month in which a 60-day period from the date of notice to the 
veteran of the final action expires.  38 C.F.R. § 3.105(e), 
(i) (2) (i).

The veteran was notified of the proposed reduction in May 
2006.  

Thereafter, private medical evidence was received.  In a 
September 2006 report, D.E., M.D., indicated that the 
veteran's PSA had gone down from 2.9 to 2.4.  The next month, 
in an October 2006 letter, D.E., M.D., stated that the 
veteran was still under active surveillance for his prostate 
cancer with follow-up visits on a 3-6 month basis.  

In May 2007, the veteran was afforded a VA examination.  His 
urinary frequency was noted to be every two hours day and 
night.  It was noted that the last treatment was 
brachytherapy.  The remainder of the evaluation was in 
conjunction with an evaluation of erectile dysfunction.  

In a November 2007 letter, D.E., M.D., indicated that the 
veteran had experienced a rise in his PSA to 2.69.  His 
urinary issues were also addressed.  The physician noted that 
the raise in PSA appeared most consistent with normal 
fluctuation.  However, the examiner indicated that given the 
rise in PSA, he wanted to see the veteran for close follow-up 
in 3 months with a repeat PSA prior to that visit.  

Because this case presents complex medical and unresolved 
factual questions which the Board is precluded from reaching 
its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The Board finds that further medical evaluation is 
necessary.  The veteran and his representative essentially 
contend that the rise in PSA shows an active phase of the 
prostate cancer.  While the records show no metastasis, it is 
unclear if there has been local reoccurrence.  A VA examiner 
should evaluate the veteran to determine if there has been 
local reoccurrence of prostate cancer.  If not, the examiner 
should evaluate the veteran based on his voiding and urinary 
dysfunction.

In addition, the complete medical records of Dr. D.E. should 
be obtained since that physician indicated that the veteran 
had been receiving regular and continuous treatment, but the 
records have not been associated with the claims file.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

Accordingly, this matter is REMANDED for the following 
actions:

1.  After securing the appropriate 
medical release, obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment by Dr. D.E.  

2.  Schedule the veteran for a VA 
genitourinary examination to determine 
the nature and extent of his service-
connected prostate cancer.  Any indicated 
tests should be accomplished including 
PSA evaluation.  The examiner should 
review the claims folder prior to 
examination.  The VA examiner should 
evaluate the veteran to determine if 
there has been local reoccurrence of the 
prostate cancer.  If so, the examiner 
should indicate when the recurrence 
occurred and the duration thereof.  If 
not, the examiner should evaluate the 
veteran based on his voiding and urinary 
dysfunction.

The examiner should state what are the 
veteran's daytime voiding intervals and 
how many times he voids during the night.   

If the veteran has developed urinary 
incontinence, the examiner should so 
state and indicate if the veteran 
requires use of absorbent materials and 
how many times they must be changed per 
day.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).


